English, C. J. The appellant corporation filed the bill in this case against the city of Hot Springs, in the circuit court of Garland county, to enjoin said city from prosecuting its agents, etc., under the ordinance (copied in Thomas v. City of Hot Springs, ante) to prohibit and punish drumming. The court granted a temporary injunction, and, on final hearing, dissolved it, and appellant obtained from the clerk of this court an appeal. Chancery does not enjoin criminal prosecutions, as held in Portis v. Fall et al., MS. Affirmed.